Exhibit 10.4

LIMITED WAIVER AND THIRD AMENDMENT TO AMENDED

AND RESTATED BUSINESS LOAN AGREEMENT

This LIMITED WAIVER AND THIRD AMENDMENT TO AMENDED AND RESTATED BUSINESS LOAN
AGREEMENT (this “Amendment”), dated as May 9, 2019 (“Third Amendment Effective
Date”), is made and entered into by and among Zions Bancorporation, N.A. dba
Amegy Bank (together with its successors and assigns, “Lender”), Fuse Medical,
Inc. (“Fuse”) and CPM Medical Consultants, LLC (“CPM”, together with Fuse,
collectively, the “Borrowers” and each a “Borrower”).

RECITALS

A.    Lender and Borrowers are parties to that certain Amended and Restated
Business Loan Agreement dated as of December 31, 2017 (as amended by that
certain Limited Wavier and First Amendment, dated as of September 21, 2018, and
that certain Limited Waiver and Second Amendment, dated as of November 19, 2018,
and as may be further amended and restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”).

B.    An Event of Default has occurred and is continuing, under the Loan
Agreement.

C.    Borrowers have requested that Lender waive such Event of Default, and
amend the Loan Agreement.

D.    Lender is willing to waive such Event of Default, and amend the Loan
Agreement on the terms and subject to the conditions set forth below.

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

Definitions

Section 1.1    Definitions. Capitalized terms used in this Amendment, to the
extent not otherwise defined herein, shall have the same definitions assigned to
such terms in the Loan Agreement, as amended hereby.

ARTICLE II

Limited Waiver

Section 2.1    Limited Waiver. An Event of Default has occurred and currently
exists under the Loan Agreement as a result of Borrowers’ failure to maintain
the Minimum EBITDA of $100,000 for the fiscal quarter ended March 31, 2019 as
required by in Section 9.1(b) of the Loan Agreement (the “Specified Default”).
Borrowers represent and warrant that the Specified Default is the only Default
or Event of Default that exists, or is anticipated to occur, under the Loan
Agreement and the other Loan Documents as of the Third Amendment Effective Date.
Subject to the satisfaction of the conditions precedent set forth in Section 4.1
hereof, Lender hereby waives the Specified Default. In no event shall such
waiver be deemed to constitute a waiver of (a) any Default or Event of Default
other than the Specified Default or (b) Borrowers’ obligation to comply with all
of the terms and conditions of the Loan Agreement and the other Loan Documents
from and after the Third Amendment Effective Date. Notwithstanding any prior,
temporary mutual disregard of the terms of any contracts between the parties,
Borrowers hereby agree that they shall be required strictly to comply with all
of the terms of the Loan Documents on and after the Third Amendment Effective
Date.



--------------------------------------------------------------------------------

ARTICLE III

Amendments to the Loan Agreement

In reliance upon the representations and warranties of the Lender and Borrowers
set forth in the Loan Documents and in this Amendment, the Loan Agreement is
hereby amended, effective as of the Third Amendment Effective Date, as follows:

Section 3.1    Amendments.

(a)    The following definitions in Section 1.1 of the Loan Agreement are hereby
amended and restated in their entirety as follows:

“Borrowing Base” means, as of any date of determination, an amount equal to the
sum of:

(a)    Eighty percent (80%) advance rate multiplied by Net Amount of Eligible
Accounts; plus

(b)    Thirty percent (30%) advance rate multiplied by Net Amount of Eligible
Inventory (provided that Eligible Inventory shall not constitute more than fifty
percent (50%) of the Borrowing Base); minus

(c)    Without limiting Lender’s discretion to implement other reserves or to
increase the amount of the dilution reserve, a dilution reserve in an amount of
not less than $600,000 established by Lender in its sole and absolute discretion
from time to relating to all receivables not specifically attributed to any one
account or class of accounts; minus

(d)    the sum of all other Reserves.

“Revolving Facility Limit” means $3,500,000.

(b)    Section 2.2(b) of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:

(b) “The Loan Sweep Feature is deactivated and unavailable to Borrowers.
Borrowers shall give Lender notice of each requested Loan by delivery to Lender
of an Advance Request substantially in the form attached hereto as Exhibit C (an
“Advance Request”), executed by Borrower Representative’s treasurer, chief
executive officer, or chief financial officer, properly completed and specifying
(i) the date of such borrowing, which shall be a Business Day, (ii) the amount
of such borrowing, which shall be in an aggregate principal amount of $50,000 or
a whole multiple of $25,000 in excess thereof and (iii) the applicable Borrower
to whom the requested Loans should be made. As a condition to making any Loan,
Lender requires that Borrowers deliver a Borrowing Base Certificate to Lender
dated a recent date acceptable to Lender (but not more than ten (10) days prior
to the proposed borrowing date) evidencing that the amount of the outstanding
Loans plus the requested Loan is less than the lesser of (a) the Revolving
Facility Limit and (b) the Borrowing Base. Assuming that each Advance Request
Form is in proper form, if Lender receives an Advance Request Form before 12:00
p.m. (Dallas, Texas, time) on any Business Day, Lender will make the requested
Loan on the next Business Day, and, if Lender receives an Advance

 

2



--------------------------------------------------------------------------------

Request Form at or after 12:00 p.m. (Dallas, Texas, time), Lender will make the
requested Loan within two (2) Business Days following receipt of such Advance
Request Form. Advance Request Forms may be delivered by e-mail, scanned PDF or
any other electronic method acceptable to Lender. Notwithstanding anything
herein to the contrary, Lender shall have no obligation to make more than two
(2) in a single calendar month.

(b)    Section 9.1(b) of the Loan Agreement is hereby amended and restated to
read in its entirety as follows:

“Minimum EBITDA. Borrowers shall not permit EBITDA to be less than (i) $100,000
for the fiscal quarter ending June 30, 2019 and (ii) $500,000 for the fiscal
quarter ending September 30, 2019.”

ARTICLE IV

Conditions Precedent

Section 4.1    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Lender, upon which this Amendment shall be
effective as of the Third Amendment Effective Date:

(a)    Lender shall have received a counterpart of this Amendment duly executed
by Borrowers and the Consent and Reaffirmation duly executed by Guarantors;

(b)    the representations and warranties contained herein and in all other Loan
Documents shall be true and correct as of the Third Amendment Effective Date as
if made on the Third Amendment Effective Date;

(c)    no Default or Event of Default shall have occurred and be continuing
other than the Specified Default; and

(d) Borrowers shall have paid all reasonable costs and expenses incurred by
Lender in connection with the preparation, negotiation and execution of this
Amendment and the other Loan Documents executed pursuant hereto, including,
without limitation, the costs and fees of Lender’s legal counsel and such
counsel’s outstanding invoices related to the preparation of the Loan Documents
and amendments thereto.

ARTICLE V

Ratifications, Representations, Warranties, Acknowledgments and Covenants

Section 5.1    Ratifications by Borrowers. The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Loan Agreement and, except as expressly modified and superseded
by this Amendment, the terms and provisions of the Loan Agreement are ratified
and confirmed and shall continue in full force and effect. The Loan Agreement as
amended by this Amendment shall continue to be legal, valid, binding and
enforceable in accordance with its terms.

Section 5.2    Renewal and Extension of Security Interests and Liens. Each
Borrower hereby (a) renews and affirms the Liens created and granted in the Loan
Documents, and (b) agrees that this Amendment shall in no manner affect or
impair the Liens securing the Obligations, and that such Liens shall not in any
manner be waived, the purposes of this Amendment being to modify the Loan
Agreement as herein provided, and to carry forward all Liens securing the same,
which are acknowledged by such Borrower to be valid and subsisting.

 

3



--------------------------------------------------------------------------------

Section 5.3    Representations and Warranties. Each Borrower represents and
warrants to Lender that (a) the execution, delivery and performance of this
Amendment and any and all Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite entity action on the part of such
Borrower and will not violate the organizational documents of such Borrower or
any agreement to which such Borrower is a party, (b) the representations and
warranties contained in the Loan Agreement and in each of the other Loan
Documents are true and correct on and as of the Third Amendment Effective Date
as though made on the Third Amendment Effective Date, (c) no Default or Event of
Default under the Loan Agreement has occurred and is continuing other than the
Specified Default, and (d) such Borrower is in full compliance with all
covenants and agreements contained in the Loan Agreement, as amended hereby.

ARTICLE VI

Miscellaneous

Section 6.1    Survival of Representations and Warranties. All representations
and warranties made in the Loan Agreement or any other Loan Document, including
without limitation, any Loan Document furnished in connection with this
Amendment, shall survive the execution and delivery of this Amendment and the
other Loan Documents, and no investigation by Lender or any closing shall affect
such representations and warranties or the right of Lender to rely thereon.

Section 6.2    Reference to Loan Agreement. Each of the Loan Documents and any
and all other agreements, documents or instruments now or hereafter executed and
delivered pursuant to the terms hereof or pursuant to the terms of the Loan
Agreement as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Loan Agreement shall mean a reference to the Loan
Agreement as amended hereby.

Section 6.3    Expenses of Lender. Borrowers agree to pay on demand all
reasonable costs and expenses incurred by Lender directly in connection with any
and all amendments, modifications, and supplements to this Amendment and the
other Loan Documents executed pursuant hereto, including, without limitation,
the costs and fees of Lender’s legal counsel, and all costs and expenses
incurred by Lender in connection with the enforcement or preservation of any
rights under the Loan Agreement, as amended hereby, or any other Loan Document,
including, without limitation, the reasonable costs and fees of Lender’s legal
counsel.

Section 6.4    Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

Section 6.5    APPLICABLE LAW. THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE
AND TO BE PERFORMABLE IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS NOT INCLUDING CONFLICTS OF LAW RULES.

Section 6.6    WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE PARTIES HERETO EACH HEREBY WAIVES THE RIGHT TO TRIAL BY JURY
IN ANY ACTION, SUIT, COUNTERCLAIM, OR PROCEEDING ARISING OUT OF OR RELATED TO
THIS AMENDMENT.

 

4



--------------------------------------------------------------------------------

Section 6.7    RELEASE OF CLAIMS. TO INDUCE LENDER TO ENTER INTO THIS AMENDMENT,
EACH BORROWER, AND BY GUARANTORS’ SIGNATURES TO THE CONSENT AND REAFFIRMATION,
EACH GUARANTOR VOLUNTARILY, KNOWINGLY AND UNCONDITIONALLY RELEASES, ACQUITS, AND
FOREVER DISCHARGES LENDER AND ITS OFFICERS, DIRECTORS, AGENTS, EMPLOYEES,
SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ANY AND ALL
LIABILITIES, CLAIMS, DEMANDS, DAMAGES, EXPENSES, ACTIONS, OR CAUSES OF ACTION OF
ANY KIND OR NATURE (IF THERE BE ANY), WHETHER ABSOLUTE OR CONTINGENT, DISPUTED
OR UNDISPUTED, AT LAW OR IN EQUITY, OR KNOWN OR UNKNOWN, THAT SUCH BORROWER NOW
HAS OR EVER HAD AGAINST ANY OF THE RELEASED PARTIES ARISING UNDER OR IN
CONNECTION WITH ANY OF THE LOAN DOCUMENTS OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, ANY SUCH LIABILITIES, CLAIMS, DEMANDS, DAMAGES, EXPENSES, ACTIONS,
OR CAUSES OF ACTION ARISING OUT OF OR RELATING TO A CLAIM OF BREACH OF CONTRACT,
FRAUD, LENDER LIABILITY OR MISCONDUCT, BREACH OF FIDUCIARY DUTY, USURY, UNFAIR
BARGAINING POSITION, UNCONSCIONABILITY, VIOLATION OF LAW, NEGLIGENCE, ERROR OR
OMISSION IN ACCOUNTING OR CALCULATIONS, MISAPPROPRIATION OF FUNDS, TORTIOUS
CONDUCT OR RECKLESS OR WILLFUL MISCONDUCT. EACH BORROWER AND EACH GUARANTOR
REPRESENTS AND WARRANTS TO LENDER THAT IT HAS NOT TRANSFERRED OR ASSIGNED TO ANY
PERSON ANY CLAIM THAT IT HAS EVER HAD OR CLAIMED TO HAVE AGAINST ANY RELEASED
PARTY.

Section 6.8    Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the parties hereto and their respective successors,
assigns, heirs, executors, and legal representatives, except that none of the
parties hereto other than Lender may assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.

Section 6.9    Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Any signature delivered by a party by facsimile or other electronic
transmission shall be deemed to be an original signature hereto.

Section 6.10    Effect of Waiver. No consent or waiver, express or implied, by
Lender to or for any breach of or deviation from any covenant, condition or duty
by any Borrower, shall be deemed a consent to or waiver of any other breach of
the same or any other covenant, condition or duty.

Section 6.11    Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 6.12    Conflicting Provision. If any provision of the Loan Agreement as
amended hereby conflicts with any provision of any other Loan Document, the
provision in the Loan Agreement shall control.

Section 6.13    ENTIRE AGREEMENT. THIS AMENDMENT, THE LOAN AGREEMENT AND ALL
OTHER LOAN DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH AND PURSUANT TO
THIS AMENDMENT AND THE LOAN AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Limited Waiver and Third
Amendment to be duly executed and delivered as of the date first written above.

 

BORROWER: FUSE MEDICAL, INC. By:  

/s/ Christopher C. Reeg

Name:   Christopher C. Reeg Title:   Chief Executive Officer BORROWER: CPM
MEDICAL CONSULTANTS, LLC By:  

/s/ Christopher C. Reeg

Name:   Christopher C. Reeg Title:   Chief Executive Officer LENDER: ZIONS
BANCORPORATION, N.A. dba AMEGY BANK By:  

/s/ Olga Santiago

Name:   Olga Santiago Title:   Vice President

(Signature Page to Limited Waiver and Third Amendment)



--------------------------------------------------------------------------------

GUARANTORS: NC 143 FAMILY HOLDINGS LP By:   NC 143 Family Holdings GP LLC,
General Partner of NC 143 Family Holdings LP By:   NC 143 Family Trust, Dated
October 1, 2014, as last amended, Manager of NC 143 Family Holdings GP LLC By:  

/s/ Mark W. Brooks

Name:   Mark W. Brooks Title:   Trustee of NC 143 Family Trust By:  

/s/ Penelope A. Brooks

Name:   Penelope A. Brooks Title:   Trustee of NC 143 Family Trust MARK W.
BROOKS By:  

/s/ Mark W. Brooks

(Signature Page to Limited Waiver and Third Amendment)



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned guarantors acknowledges that Zions Bancorporation, N.A.
dba Amegy Bank) (“Lender”) has no obligation to provide it with notice of, or to
obtain its consent to, the terms of the foregoing Limited Waiver and Third
Amendment to the Amended and Restated Business Loan Agreement (the “Amendment”).
Nevertheless, each of the undersigned consents to the Amendment and other Loan
Documents effected thereby, agrees to be bound thereby and confirms and agrees
that, notwithstanding the effectiveness of the Amendment, each Loan Document to
which the undersigned is a party is, and the obligations thereunder to which it
is a party are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects, in each case as amended by the
Amendment.

 

GUARANTORS: NC 143 FAMILY HOLDINGS LP By:   NC 143 Family Holdings GP LLC,
General Partner of NC 143 Family Holdings LP By:   NC 143 Family Trust, Dated
October 1, 2014, as last amended, Manager of NC 143 Family Holdings GP LLC By:  

/s/ Mark W. Brooks

Name:   Mark W. Brooks Title:   Trustee of NC 143 Family Trust By:  

/s/ Penelope A. Brooks

Name:   Penelope A. Brooks Title:   Trustee of NC 143 Family Trust MARK W.
BROOKS By:  

/s/ Mark W. Brooks

(Signature Page to Limited Waiver and Third Amendment)